UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                 No. 08-7995


ROBBIE SHERRON,

                   Plaintiff - Appellant,

             v.

BUTCH JACKSON; MARY A. WILLINGHAM; F. HANS, Nurse; LINDA
PADGETT; DONALD V. MICLOS; MICHAEL BELL,

                   Defendants – Appellees,

             and

NORTH CAROLINA DEPARTMENT OF CORRECTIONS; CURTIS CLIFFORD,
Dr.; DAVID M. HINDS; NURSE HAWNS,

                   Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:06-ct-03089-D)


Submitted:    March 31, 2009                   Decided:   April 23, 2009


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Robbie Sherron, Appellant Pro Se. Elizabeth F. Parsons,
Assistant  Attorney General, Raleigh, North Carolina, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Robbie Sherron seeks to appeal the district court’s

order     granting       partial    summary         judgment     for    Defendants      and

denying    Sherron’s       motion     to    compel         discovery,     motion   for    a

hearing     pursuant       to     Fed.     R.       Civ.   P.    26(f),    motions      for

preliminary injunctions, and motions for temporary restraining

orders.     Sherron also seeks to appeal the district court’s order

denying his motion for appointment of counsel.                           This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(2006),    and     certain       interlocutory         and    collateral      orders,    28

U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v. Beneficial

Indus. Loan Corp., 337 U.S. 541 (1949).                         With the exception of

the     portion     of     the     order    denying          Sherron’s     motions      for

preliminary injunctions, the orders Sherron seeks to appeal are

neither final orders nor appealable interlocutory or collateral

orders.

             The     order       denying        a    preliminary        injunction      is,

however,    an     appealable       interlocutory            order.     See   18   U.S.C.

§ 1292(a)(1).        However, Sherron failed to file a timely notice

of appeal of this order.             Parties in a civil case in which the

United States is not a party have thirty days following entry of

a final order in which to file a notice of appeal.                         Fed. R. App.

P. 4(a)(1)(a).           Upon a finding of excusable neglect or good

cause the district court may extend this period up to thirty

                                                3
days beyond the original appeal period, or reopen the appeal

period upon a party’s motion.                 Fed. R. App. P. 4(a)(5), (6).

These time periods are mandatory and jurisdictional.                      Bowles v.

Russell,      557   U.S.    205,   ___,   127    S.   Ct.   2360,   2365     (2007);

Browder v. Dir., Dep’t of Corr., 434 U.S. 257, 264 (1978).

              The   order    denying    Sherron’s     motions     for   preliminary

injunctions was entered on August 4, 2008, and Sherron did not

file his notice of appeal until, at the earliest, September 6,

2008, three days beyond the expiration of the thirty-day appeal

period. *     Therefore, Sherron’s notice of appeal was untimely.

              Accordingly,       we    dismiss    the   appeal      for    lack   of

jurisdiction.       We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before      the   court    and   argument     would   not   aid   the     decisional

process.

                                                                           DISMISSED




     *
         See Houston v. Lack, 487 U.S. 266, 276 (1988).



                                          4